EXHIBIT 10.3

 

AMENDMENT NO. 2

TO

ASSIGNMENT AND LICENSE AGREEMENT

 

This Amendment No. 2 to Assignment and License Agreement (this “Agreement”) is
dated as of October 20, 2005 and is made by and among ChromoDynamics, Inc., a
Pennsylvania corporation (“CDI”), Spectral Molecular Imaging, Inc., a Nevada
corporation formerly named Spectral Molecular Technologies, Inc. (“Spectral”),
and Daniel L. Farkas, Miriam Farkas, Elliot Wachman and Jill Wachman (these four
individuals, collectively, the “Inventors”).

 

RECITALS

 

WHEREAS, CDI, Spectral and the Inventors (collectively, the “Parties”)
previously entered into an Assignment and License Agreement, dated as of
November 1, 2004, as amended by Amendment No. 1, dated as of November 2, 2004
(collectively, the “Assignment Agreement”);

 

WHEREAS, the Parties wish to amend certain provisions of the Assignment
Agreement.

 

NOW, THEREFORE, the Parties agree as follows:

 

1. Amendment to Section 2.2. Section 2.2 of the Assignment Agreement is hereby
amended to read in full as follows:

 

“Section 2.2. CMU Technology. CDI and the Inventors shall use their commercially
reasonable best efforts to assist Spectral, at Spectral’s cost and expense, in
acquiring a direct, exclusive, worldwide license from CMU of the CMU Technology
for use in developing (including pre-clinical development work) and
commercializing the Endoscopic Invention and otherwise for use in developing
(including pre-clinical development work) and commercializing dermoscopic
applications and devices and other in vivo imaging applications and devices for
ultimate clinical use (collectively, the “Endoscopic Applications”). CDI and the
Inventors hereby consent to Spectral entering into a direct license with CMU for
the CMU Technology pursuant to a license agreement between CMU and Spectral
having terms in accordance with the license agreement attached hereto as Exhibit
C. If Spectral is unable to obtain a direct, exclusive, worldwide license from
CMU of the CMU Technology on or before December 31, 2005, then CDI shall,
subject to the terms of this Agreement, grant as of that date to Spectral an
exclusive, worldwide sublicense to develop, manufacture, market, distribute,
import, offer for sale and sell CMU Products, both on its own and through one or
more Affiliates, distributors and sublicenses, for the Endoscopic Applications;
provided, however, that the sublicense to the CMU Technology, if granted by CDI
to Spectral pursuant to this Section 2.2, will terminate immediately upon the
termination of the CMU License Agreement. Upon

 

Portions marked with {***} have been omitted pursuant to a Request for
Confidential Treatment and were filed separately with the Commission.



--------------------------------------------------------------------------------

any sublicense to Spectral under this Section 2.2, Spectral shall assume, along
with CDI, all of CDI’s obligations under the CMU License Agreement. CDI shall
use its commercially reasonable best efforts to maintain the CMU License
Agreement in full force and effect and shall promptly notify Spectral in writing
of any prospective or actual default hereunder by CDI. CDI shall also use its
commercially reasonable best efforts to obtain CMU’s agreement to enter into a
direct license with Spectral having the same terms and conditions as the CMU
License Agreement in the event that agreement is terminated by CMU due to a
default by CDI. Spectral may sublicense the rights granted in this Section 2.2;
provided, however, that Spectral shall obtain CDI’s prior written consent, which
consent shall not be unreasonably withheld or delayed, in the case of any
sublicense to an entity other than an Affiliate of Spectral.”

 

2. Amendment to Section 4.4. Section 4.4(a) of the Assignment Agreement is
hereby amended to read in full as follows:

 

“(a) Spectral shall pay to the Inventors an amount equal to {***}, but in the
case of Net Sales of Endoscopic Products by SMI’s licensees not more than an
amount equal to {***}. Spectral shall, in the case of a direct license with CMU,
pay a total of {***}, with CDI to receive {***}. Spectral shall, in the case of
a sublicense from CDI, pay CDI {***}. In the event Spectral is required to pay a
royalty or other similar payment to CMU or any third party in order to make, use
or sell Endoscopic Products without violating the intellectual property rights
of that party, the foregoing royalty payable by Spectral to the Inventors that
is based on Net Sales of Endoscopic Products shall be reduced by the amounts, if
any, that are payable to each of such third parties (before similar offsets
under the third party agreement); provided, however, that in no event will the
royalty payable to the Inventors due to this offset be reduced by more than
{***}. In the event Spectral is required to pay a royalty or other similar
payment to any third party (other than CMU) in order to make, use or sell CMU
Products without violating the intellectual property rights of that party, the
foregoing royalty payable by Spectral to CDI that is based on Net Sales of CMU
Products shall be reduced by the amounts, if any, that are payable to each of
such third parties (before similar offsets under the third party agreement);
provided, however, that in no event will the royalty payable to CDI (after first
taking into account any required payment by Spectral to CMU) be reduced by more
than {***}.”

 

2



--------------------------------------------------------------------------------

3. Amendment to Section 10.1. Section 10.1 of the Assignment Agreement is hereby
amended to read in full as follows:

 

“Section 10.1. Notices

 

  (a) Every notice or other communication required or contemplated by this
Agreement must be in writing and sent by one of the following methods:

 

  (i) personal delivery, in which case delivery will be deemed to occur the day
of delivery;

 

  (ii) certified or registered mail, postage prepaid, return receipt requested,
in which case delivery will be deemed to occur the day it is officially recorded
by the U.S. Postal Service as delivered to the intended recipient; or

 

  (iii) next-day delivery to a U.S. address by recognized overnight delivery
service such as FedEx, in which case delivery will be deemed to occur upon
receipt.

 

  (b) In each case, a notice or other communication sent to a party must be
directed to the address for that party set forth below, or to another address
designated by that party by written notice:

 

If to CDI, to:

 

ChromoDynamics, Inc.

1195 Airport Road, Unit #1

Lakewood, New Jersey 08701

Attention: Elliot Wachman

Fax: 732-730-1879

 

If to Spectral, to:

 

Spectral Molecular Imaging, Inc.

8797 Beverly Boulevard

Suite 310

Los Angeles, California 90048

Attention: David Wohlberg

Fax: 310-201-4746

 

If to Daniel L. Farkas, to:

 

Daniel L. Farkas

8591 Skyline Drive

Los Angeles, California 90046

 

3



--------------------------------------------------------------------------------

If to Miriam Farkas, to:

 

Miriam Farkas

8591 Skyline Drive

Los Angeles, California 90046

 

If to Elliott Wachman, to:

 

Elliot Wachman

620 8th Street

Lakewood, New Jersey 08701

 

If to Jill Wachman, to:

 

Jill Wachman

620 8th Street

Lakewood, New Jersey 08701”

 

4. Miscellaneous. This Agreement, together with the Assignment Agreement as
modified by this Agreement, constitutes the entire agreement of the Parties
pertaining to the subject matter of this Agreement. This Agreement may be
executed in one or more counterparts, each of which is an original and all of
which together constitute one and the same instrument.

 

(remainder of this page intentionally blank)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first indicated
above.

 

CHROMODYNAMICS, INC.

By: 

 

/s/ Jill Wachman

   

Name: 

 

Jill Wachman, M.D.

   

Title: 

 

Vice President

SPECTRAL MOLECULAR IMAGING, INC.

By: 

 

/s/ David Wohlberg

   

Name: 

 

David J. Wohlberg

   

Title: 

 

President

 

/s/ Daniel L. Farkas

DANIEL L. FARKAS

/s/ Miriam Farkas

MIRIAM FARKAS

/s/ Elliot Wachman

ELLIOT WACHMAN

/s/ Jill Wachman

JILL WACHMAN

 

5